DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 28-35 and 36-41 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/06/2022.  The examiner notes that claims 28-35 were further cancelled by the applicant in the reply filed on 05/06/2022.  Applicant argues that there is unity of invention between claims 18-27 and the new claims 36-41, however the examiner notes that claims 36-41 still lack unity of invention with claims 28-35 in view of the below rejections and so claims 36-41 are subsequently withdrawn without traverse as they are drawn to a non-elected invention, a method of producing a cold rolled heat treated steel sheet.
Applicant’s election without traverse of claims 18-27 in the reply filed on 05/06/2022 is acknowledged.
Claim Objections
Claim 18 is objected to because of the following informalities:  the recitation “wherein the cumulated amounts of the Bainite and the Ferrite” should be changed to “wherein cumulated amounts of the Bainite and the Ferrite”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  the recitation “the Carbon content of the Residual Austenite” should be changed to “a Carbon content of the Residual Austenite”.  Appropriate correction is required.
Claim Interpretation
The examiner interprets claim 24 to require a ferrite amount of 50≤ferrite<79%, because the examiner notes that a minimum amount of greater than 15% bainite will give over 94% cumulative bainite and ferrite if ferrite is allowed in the range of 50-80%.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the recitation of “the cumulated amounts of the Ferrite and the Bainite are more than or equal to 65%” is indefinite because it is unclear to the examiner if the upper limit for the cumulated amounts of the Ferrite and the Bainite of less than 94% from claim 18 is being used or if the claim is intended to be broadened to not have an upper limit on the cumulated amounts of the Ferrite and the Bainite.  The examiner interprets the claim to be met by a cumulated amount of Ferrite and Bainite of 65≤ferrite+bainite<94% absent a specific indication to the contrary because the examiner notes that broadening the upper limit of the cumulated amounts of the Ferrite and the Bainite would be improper.
Specifically, the recitation of “the percentage of the Bainite is higher than 15%” is indefinite because it is unclear to the examiner if the upper limit for the amount of the Bainite of 30% from claim 18 is being used or if the claim is intended to be broadened to not have an upper limit on the amount of Bainite.  The examiner interprets the claim to be met by an amount of Bainite of 15<bainite≤30% absent a specific indication to the contrary because the examiner notes that broadening the upper limit of the amount of Bainite would be improper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al. (US 2019/0003009 A1) herein Kawata.
Regarding claim 18, Kawata discloses a steel sheet that is cold rolled and annealed [0071, Kawata] comprising a composition that overlaps the instantly claimed composition as shown below in Table 1, and comprising a microstructure that overlaps with the instantly claimed microstructure as shown below in Table 2.  The examiner notes that the overlap of the steel composition and microstructure of the instant application and of Kawata is prima facie evidence of obviousness.  See MPEP  2144.05(I).  Kawata does not specify “Bainite+Ferrite” however the examiner notes that this relationship merely further limits the microstructure of the instant claims which still overlaps with the microstructure of Kawata.
Table 1

Instant claims, weight%
Kawata, mass% [0071]
C
0.11-0.15 (claim 18)
0.12-0.15 (claim 20)
0.075-0.400
Mn
1.1-1.8 (claim 18)
1.2-1.8 (claim 22)
1.3-1.7 (claim 23)
0.50-3.50 
Si
0.5-0.9 (claim 18)
0.6-0.8 (claim 19)
0.01-2.50
P
0.002-0.02 (claim 18)
0.1000 or less 
S
0-0.003 (claim 18)
0.0100 or less 
Al
0-0.05 (claim 18)
0-0.04 (claim 21)
2.000 or less
N
0-0.007 (claim 18)
0.0100 or less 
Cr
0.05-1 (claim 18)*
0.00-2.00 
Mo
0.001-0.5 (claim 18)*
0.00-1.00 
Nb
0.001-0.1 (claim 18)*
0.000-0.100 
Ti
0.001-0.1 (claim 18)*
0.000-0.200 
Cu
0.01-2 (claim 18)*
0.00-2.00 
Ni
0.01-3 (claim 18)*
0.00-2.00 
Ca
0.0001-0.005 (claim 18)*
Ca+Ce+Mg+Zr+La+REM: 0.0000-0.0100 
V
0-0.1 (claim 18)*
0.000-0.500 
B
0-0.003 (claim 18)*
0.0000-0.0100 
Ce
0-0.1 (claim 18)*
Ca+Ce+Mg+Zr+La+REM: 0.0000-0.0100 
Mg
0-0.010 (claim 18)*
Ca+Ce+Mg+Zr+La+REM: 0.0000-0.0100 
Zr
0-0.010 (claim 18)*
Ca+Ce+Mg+Zr+La+REM: 0.0000-0.0100 
Fe and impurities
Balance 
Balance 

*optionally at least one of these elements



Table 2

Instant claims, area%
Kawata, volume% [0113]
Ferrite
50-80 (claim 18)
50≤ferrite<79% (claim 24 interpretation)
85 or less
Bainite
10-30 (claim 18)
15<bainite≤30 (claim 24)
3-95
Residual austenite
1-10 (claim 18)
1-25 
Martensite
1-5 (claim 18)
Tempered: 1-80
Fresh: 5 or less
Bainite+Ferrite
<94 (claim 18)
65≤Bainite+Ferrite<94 (claim 24)
Not specified
Pearlite and coarse cementite
Not specified
5% or less


Regarding claims 19-23, Kawata discloses a steel with a composition that overlaps with the instantly claimed steel composition as shown above in Table 1.  The examiner notes that the overlap of the steel composition of the instant application and of Kawata is prima facie evidence of obviousness.  See MPEP  2144.05(I).
Regarding claim 24, Kawata discloses a steel with a microstructure that overlaps with the instantly claimed steel microstructure as shown above in Table 1.  The examiner notes that the overlap of the steel microstructure of the instant application and of Kawata is prima facie evidence of obviousness.  See MPEP  2144.05(I).
Regarding claim 25, Kawata discloses that the carbon content in the retained austenite is 0.70-1.30 mass% [0123, Kawata] which the examiner notes overlaps with the instantly claimed carbon in residual austenite of 0.9-1.1 weight%.  The examiner notes that the overlap of the austenite carbon content of the instant application and of Kawata is prima facie evidence of obviousness.  See MPEP  2144.05(I).
Regarding claims 26-27, Kawata does not specify a range of ultimate tensile strength or total elongation, however the examiner notes that tensile strength and elongation depends upon the composition and microstructure of steel and so one of ordinary skill in the art would expect tensile strength and elongation ranges to naturally flow from the steel of Kawata that overlap with the instantly claimed tensile strengths and elongation ranges.  See MPEP 2112 and 2145.  The examiner’s position is further bolstered by the disclosed examples of Kawata that achieve overlapping tensile strength and elongation values [Tables 22-23, Kawata].  Although the specific example steel compositions of Kawata [Table 1, Kawata] do not meet the instantly claimed steel composition, the examiner submits that one of ordinary skill in the art would have recognized the broad disclosure of Kawata to encompass steels that generally achieve tensile strengths and elongation values that overlap with the instantly claimed tensile strength and elongation values in view of the aforementioned mechanical properties achieved by the disclosed steels of Kawata.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734